Citation Nr: 0113552	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to the assignment of a higher schedular 
rating for fibromyalgia, rated as 20 percent disabling from 
November 24, 1998.

2.  Entitlement to the assignment of a higher schedular 
rating for major depression, rated as 10 percent disabling 
from November 24, 1998.

3.  Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 24, 1993, to 
November 23, 1998, with 6 months and 26 days of prior active 
military service, and 9 years, 4 months, and 26 dates of 
prior inactive service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in July 1999 by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
service connection for fibromyalgia (20 percent rating 
assigned) and major depression (10 percent rating assigned), 
each effective from November 24, 1998.  A notice of 
disagreement (NOD) was received in August 1999, a statement 
of the case (SOC) was issued in June 2000, and a substantive 
appeal was received in July 2000.

(Consideration of the claim of entitlement to a disability 
rating in excess of 10 percent for major depression will be 
deferred until the development sought in the remand that 
follows the decision below is completed.)


FINDINGS OF FACT

1.  The veteran's symptoms of fibromyalgia are constant, or 
nearly so, and are refractory to therapy.

2.  Irritable bowel syndrome is a manifestation of service-
connected fibromyalgia.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability rating 
for service-connected fibromyalgia have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 (2000).


2.  Service connection for irritable bowel syndrome as a 
manifestation of fibromyalgia is warranted.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 4.71a, Diagnostic Code 5025  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Schedular Rating for Fibromyalgia

The veteran contends that the severity of her service-
connected fibromyalgia is greater than the assigned 
disability rating reflects.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14 (2000).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, because 
the veteran's appeal is from an original award, consideration 
must now be given to whether a higher rating is warranted for 
any period of time from the effective date of the award - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service medical records (SMRs), which include 
records of examinations and treatment at private medical 
facilities, show that the veteran received care for her 
fibromyalgia for several years prior to her separation of 
service.  The veteran has continued to receive treatment for 
her fibromyalgia after service.  Both the SMRs and post-
service medical records show that she has consistently 
suffered from several manifestations of fibromyalgia, 
including widespread musculoskeletal pain and tenderness, 
fatigue, headaches, sleep disturbance, depression, and 
irritable bowel syndrome.  It appears, therefore, that the 
veteran's symptoms are more or less continuous, as she has 
been seen regularly, perhaps monthly, for her fibromyalgia 
over the past several years.  In addition, the most recent 
medical evidence, which consists of a July 2000 letter from a 
private physician, Richard D. Brasington, M.D., states that 
the veteran's fibromyalgia is refractory to medications.  Dr. 
Brasington further states that "[b]ecause of her severe 
fatigue, [he does] not believe that it will be possible for 
her to work while she is currently enrolled in her studies."  

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, which 
lists the following symptoms as manifestations of the 
disability:  widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  Diagnostic Code 5025.  The maximum 40 percent 
disability rating is for assignment when the symptoms of 
fibromyalgia are constant, or nearly so, and refractory to 
therapy.  Id.  A 20 percent disability is for assignment when 
the symptomatology is episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but present more than one-third of the time.  
Id.  

A review of the evidence reveals that the veteran 
continuously suffers from widespread musculoskeletal pain as 
well as several other symptoms listed under Diagnostic Code 
5025.  Moreover, Dr. Brasington specifically states that the 
veteran's fibromyalgia is refractory to certain treatment.  
Therefore, the Board finds that the symptomatology associated 
with the veteran's service-connected fibromyalgia more 
closely approximates the criteria for a 40 percent rating, 
which is 

the maximum schedular rating available.  This 40 percent 
rating is appropriate throughout the period beginning from 
the award of service connection.  Fenderson, supra.

II.  Service Connection for Irritable Bowel Syndrome

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service is not 
enough; there must also be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The available medical records include a September 1998 
examination report, which was prepared near the end of the 
veteran's term of active duty service.  Examination of the 
abdomen revealed that there was mid-epigastric discomfort 
with palpation.  The impression was right upper quadrant 
discomfort consistent with dyspepsia accompanied by symptoms 
of irritable bowel syndrome.  

A January 1999 VA examination report recounts the veteran's 
complaints of experiencing symptoms of irritable bowel 
syndrome, such as alternating bouts of constipation, 
diarrhea, and nausea, as well as gas and bloating.  
Objectively, there was some periumbilical tenderness without 
any masses or rebound tenderness.  The diagnoses included 
symptomatic irritable bowel syndrome.  

The private medical records thereafter show that the veteran 
continued to experience symptoms of irritable bowel syndrome.  
For instance, as recently as 

October 1999, a private clinical record includes a impression 
of irritable bowel syndrome, improved on increased 
medication.  

A review of the medical evidence reveals that the veteran's 
irritable bowel syndrome began during service and has 
persisted thereafter.  Indeed, as was previously noted, the 
schedular criteria for rating the veteran's service-connected 
fibromyalgia include irritable bowel symptoms as 
manifestations of fibromyalgia.  As the veteran is already 
service-connected for fibromyalgia and the veteran is shown 
by the medical evidence to manifest irritable bowel syndrome, 
the Board finds that service connection for irritable bowel 
syndrome is warranted as part and parcel of the already 
service-connected fibromyalgia.  

III.  Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been enacted during the pendency of this appeal.  
The Act has clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims and eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the claim of service connection and a grant of the 
highest schedular rating assignable for fibromyalgia, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



ORDER

A schedular rating of 40 percent for service-connected 
fibromyalgia is warranted from November 24, 1998, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for irritable bowel syndrome is warranted 
as a manifestation of already service-connected fibromyalgia. 


REMAND

The veteran claims that her service-connected major 
depression is more severe than the current 10 percent rating 
reflects.  As explained above, the veteran's service-
connected fibromyalgia is rated under the schedular criteria 
of Diagnostic Code 5025, which identifies several symptoms 
that must be considered in rating fibromyalgia, including 
depression, anxiety, and sleep disturbance.  The Board notes 
that pursuant to VA regulations, the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided.  38 C.F.R. § 4.14.  The Board recognizes that a 
psychiatric disability identified as "major depression" has 
been service connected as a disease entity distinct from 
fibromyalgia.  Nevertheless, the veteran's symptoms have been 
variously described in the record and thereby raise a 
question as to whether a higher rating is warranted under the 
criteria for rating psychiatric disability or whether the 
symptoms she experiences are in part contemplated by the 
rating for fibromyalgia.  (At this point, the Board notes 
that the terms of Diagnostic Code 5025 are somewhat vague as 
to whether depression or other problems "associated" with 
fibromyalgia are ratable independent of the rating for 
fibromyalgia.  However, VA indicated in response to comments 
relative to the implementation of these rating criteria that 
separate ratings are indeed assignable for separately 
diagnosed problems, such as major depression, but that the 
same signs and symptoms are not to be used to evaluate both 
fibromyalgia and the psychiatric disability.  64 Fed. Reg. 
32,410 (June 17, 1999).)  Therefore, before the 

Board may complete appellate review with respect to the 
veteran's claim of entitlement to a higher rating for major 
depression, currently rated as 10 percent disabling, the 
Board finds that further evidentiary development would be 
helpful.  

Additionally, as noted above, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) on November 9, 2000.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in 

light of the Secretary's acknowledgment that the notification 
requirements had universal application.  Holliday, slip op. 
at 13.  Given that the veteran has not had an opportunity to 
prosecute her claim under these new provisions, and in order 
to ensure that she is afforded all the protections of the 
Veterans Claims Assistance Act of 2000 as implemented by VA, 
a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The veteran should be asked to 
identify any places where she has been 
treated or otherwise followed for her 
psychiatric symptoms.  Records from such 
sources, if not previously obtained, 
should be sought.

2.  After completion of the development 
requested above, the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination for the purpose 
of ascertaining the severity of her 
service-connected major depression and 
the nature of its etiology vis-à-vis 
service-connected fibromyalgia.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests and studies 
deemed necessary by the examiner should 
be performed, and all psychiatric 
findings necessary to apply the rating 
criteria in 38 C.F.R. § 4.130 (2000) 
should made.  The examiner is requested 
to offer an opinion, to the extent 
possible, on whether the veteran's 
service-connected major depression is a 
disease entity entirely separate from 
service-connected fibromyalgia.  If the 
veteran's symptoms are partially or 
wholly due to fibromyalgia, the examiner 
is asked, to the extent possible, to 
differentiate any psychiatric symptoms 
associated with 

fibromyalgia from depressive symptoms due 
to major depression as a distinct disease 
process.

3.  The RO should also review the record 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied. 

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim of entitlement to a 
higher rating for major depression.  If 
the benefit sought is denied, a 
supplemental statement of the case 
should be issued.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



